UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DESMOND CHARLES LAWRENCE,
Plaintiff-Appellant,

v.
                                                                   No. 97-6429
SWANSON INMATE COMMISSARY
SERVICES, in its official and
individual capacity,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CA-97-430-3-19BC)

Submitted: March 31, 1998

Decided: June 4, 1998

Before WIDENER, WILLIAMS, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.

_________________________________________________________________

COUNSEL

Desmond Charles Lawrence, Appellant Pro Se.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Desmond Lawrence brought this 42 U.S.C. § 1983 (1984) action
alleging that while he was incarcerated at the Richland County Deten-
tion Center the Defendant seized money from his prison account.
Lawrence contended that the taking was authorized and in accordance
with the Defendant's established policies and procedures. Lawrence
claimed that the seizure of his money violated his procedural due pro-
cess rights. He sought return of the money and compensatory and
punitive damages.

A magistrate judge found that Lawrence had not stated a claim
under § 1983 because he had an adequate postdeprivation remedy
under South Carolina state law. The magistrate judge recommended
that the district court dismiss the action. Lawrence objected, again
stressing that the Defendant took his money pursuant to authorized
policies. The district court accepted the recommendation and entered
judgment for the Defendant. Lawrence timely appealed.

The district court found that Lawrence had failed to state a claim
because he had an adequate remedy at state law to redress his loss.
However, the cases upon which the court relied to reach its decision
apply only when the deprivation of property is random, unauthorized,
and not pursuant to established state procedure. See Hudson v.
Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527,
543-44 (1981). In this case, Lawrence has alleged that the taking was
pursuant to established policies. Thus, the availability of Parratt-type
postdeprivation remedies is irrelevant. See Zinermon v. Burch, 494
U.S. 113, 136-38 (1990) (Parratt and Hudson apply to situations
where it is truly impossible for the state to provide predeprivation
process before a person is unpredictably deprived of his liberty or
property by the unauthorized conduct of a state actor).

                    2
Lawrence does not allege what policy or regulation authorizes the
seizure. It may be that the district court knows that no such policy or
regulation exists. If so, of course, this would provide a basis for dis-
missal. However, we cannot discern this from the record before us.
Certainly the district court either sua sponte or on Defendant's motion
can order Lawrence to cite and state the precise policy or regulation
on which he relies.

We express no opinion on the merits of the case. We vacate that
portion of the order of the district court that accepts the report of the
magistrate, overrules Lawrence's objections, and dismisses the action,
and remand for application of the correct legal standard and further
factual development of the record, if this is necessary. We affirm the
remainder of the order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.
The motion for appointment of counsel is denied.

AFFIRMED IN PART AND VACATED
      AND REMANDED IN PART

                     3